DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/28/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-18 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (WO 2015/178437 A1 cited in IDS) in view of Yonezawa et al. (US 2008/0266493 A1 cited in IDS). It is noted that the disclosures of Kurokawa et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 3-5, 7, 10 and 12, Kurokawa et al disclose a laminate for a transparent scratch resistant plate (resin laminate) comprising a resin composition layer (i.e. thermoplastic resin B) is laminated on at least one side of the polycarbonate resin layer (i.e. polycarbonate-based resin A sheet) (see page 4, paragraph 5). The polycarbonate resin layer comprises a polycarbonate resin as the main component (see page 5, paragraph 4). The resin composition layer comprises 5 to 90 wt% of copolymer (copolymer b1) and 10 to 95 wt% of methacrylic resin (copolymer b3) (see page 1, paragraph 3). The resin composition layer and polycarbonate resin layer comprises ultraviolet absorber (see page 5, paragraphs 2 and 8). The copolymer (copolymer b1) comprises 45 to 85 wt% of aromatic vinyl monomer unit such as styrene, 10 to 20 wt% of unsaturated dicarboxylic acid anhydride monomer unit such as maleic anhydride and 5 to 45 wt% of (meth) acrylic ester monomer unit such as methacrylate ester 
Kurokawa et al. do not disclose presently claimed copolymer b3. 
Yonezawa et al. disclose a copolymer comprising 40 to 90 wt% methyl methacrylate, 10 to 40 wt% styrene and 5 to 19 wt% maleic anhydride from the view points of the heat resistance and photoelastic coefficient (see paragraph 0173).
In light of motivation for using copolymer disclosed by Yonezawa et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use copolymer of Yonezawa et al. as the methacrylic resin in Kurokawa et al. in order to obtain heat resistance and photoelastic coefficient, and thereby arrive at the claimed invention. 

Regarding claims 2 and 6, Kurokawa et al. in view of Yonezawa et al. disclose a copolymer b1 and a copolymer b3. Given that claim 1 requires either copolymer b3 and copolymer b2, Kurokawa et al. in view of Yonezawa et al. meets claims 2 and 6 (given that b2 is not required).

Regarding claims 8 and 9, Kurokawa et al. disclose the ratio of thickness of resin composition layer and thickness of polycarbonate resin layer is 5/95 to 80/20 (see page 1, paragraph 3). That is, the proportion of the thickness of resin composition layer (thermoplastic resin B layer) is 5 to 80 wt%. 
Further, Kurokawa et al. disclose the laminate has thickness of 1 mm, i.e. 1000 microns (see page 10, paragraph 1). Based on the above thickness ratio, the thickness of resin composition layer can be 50 to 800 microns.

Regarding claims 15-18, Kurokawa et al. disclose the laminate for a transparent scratch-resistant plate such as display screen of a portable terminal such as a monitor, computer, mobile phone, a tablet, etc. (see pages 1-2, bridging paragraph). Accordingly, Kurokawa et al. disclose a transparent substrate material, a transparent protective material, a touch screen front panel protective plate and a front panel plate for portable electronic equipment.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (WO 2015/178437 A1 cited in IDS) in view of Yonezawa et al. (US 2008/0266493 A1 cited in IDS) as applied to claim 1 above, further in view of Nomoto (WO 2015/133530 A1 cited in IDS). It is noted that when utilizing Nomoto, the disclosures of the reference are based on US 2017/0015088 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Nomoto are found in US ‘088.

Regarding claim 11, Kurokawa et al. in view of Yonezawa et al. disclose the resin laminate as set forth above. Kurokawa et al. in view of Yonezawa et al. do not disclose the weight average molecular weight of polycarbonate-based resin (A).
Nomoto et al. disclose the molecular weight of polycarbonate resin is 10,000 to 100,000 in order to obtain excellent impact resistance, heat resistance and molding workability (see paragraph 0052). Although, Nomoto et al. do not disclose weight average molecular weight, the broad disclosure of molecular weight of polycarbonate will overlap with broad disclosure of average molecular weight of polycarbonate presently claimed.
In light of motivation for using polycarbonate resin having molecular weight of 10,000 to 100,000 disclosed by Nomoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polycarbonate resin having weight average molecular weight as presently claimed in Kurokawa et al. in view of Yonezawa et al. in order to obtain 

Regarding claims 13 and 14, Kurokawa et al. in view of Yonezawa et al. disclose the resin laminate as set forth above. Kurokawa et al. in view of Yonezawa et al. do not disclose a hard coat layer on the surface of the thermoplastic resin B layer. Kurokawa et al. in view of Yonezawa et al. do not disclose either or both sides of the resin laminate are subjected to one or more of an anti-fingerprint treatment, an anti-reflection treatment, an anti-glare treatment, a weatherability treatment, an antistatic treatment and an antifouling treatment.
Nomoto discloses a laminate comprising layers 3, 1 and 2, wherein the layer 3 is abrasion resistant layer, layer 1 is the resin composition (i.e. thermoplastic resin B) and layer 2 is polycarbonate (i.e. A) (see paragraphs 0068-0069). The abrasion resistant layer reads on weatherability treatment given that it provides abrasion resistance. 
In light of motivation for using abrasion resistant layer on thermoplastic resin layer disclosed by Nomoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use abrasion resistant layer or weatherability treatment on thermoplastic resin B layer in Kurokawa et al. in view of Yonezawa et al. in order to improve abrasion resistance and weather resistance, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered. In light of amendments new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787